NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



JOSHUA DALE BRYAN,                         )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-4463
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

Rachael E. Reese of O'Brien Hatfield,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona Beach,
for Appellee.



PER CURIAM.


             Affirmed.


KELLY, SLEET, and LUCAS, JJ., Concur.